                  Case 1:17-cv-00596-SN Document 114 Filed 06/26/20 Page 1 of 1


                                                                      Littler Mendelson, P.C.
                                                                      900 Third Avenue            6/26/2020
                                                                      New York, NY 10022.3298




                                                                      Paul R. Piccigallo
                                                                      212.497.6842 direct
                                                                      212.583.9600 main
June 24, 2020                                                         631.794.2671 fax
                                                                      ppiccigallo@littler.com
VIA ECF

The Honorable Sarah Netburn
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

Re:        Iturbide, et al. v. Cho Familia Dynastia, Inc. d/b/a Flor De Mayo, et al.
           S.D.N.Y. Civil Docket No. 17-CV-00596 (SN)

Dear Magistrate Judge Netburn:

As the Court is aware, this firm represents Defendants in the above-referenced matter. We
write on behalf of Defendants and the Plaintiffs (collectively, “the Parties”), to jointly provide a
status update in accordance with the Court’s Memo Endorsement dated April 29, 2020 (DKT
112), and to request a continued stay of discovery for a time period of 30 days.

The Parties have continued to engage in settlement discussions and have discussed the same
by teleconference. However, as discussed in the parties’ prior application to the Court (DKT
111), Defendants’ hospitality business has been severely affected by the COVID-19 outbreak,
thus creating an impediment to effective settlement negotiations. 1 Nevertheless, the Parties
have continued to endeavor to resolve this matter, and Defendants recently proposed a revised
settlement offer in light of the circumstances. Defendants currently are awaiting Plaintiffs’
response. As such, and given the continued burdens imposed by the COVID-19 outbreak, the
Parties request an additional thirty-day stay of discovery, until July 24, 2020. The proposed stay
of discovery would provide counsel for Plaintiffs additional time to discuss Defendants’ most
recent settlement proposal with their clients. The Parties will, of course, keep the Court
apprised of any developments regarding settlement of this matter.

Respectfully submitted,
/s/ Paul R. Piccigallo
Paul R. Piccigallo

cc: stayAllofcounsel
The                  of record
              discovery        (via ECF)
                        is extended to July 24, 2020. By that date, the parties shall file a stipulation of
settlement or status letter regarding settlement of this case.
SO ORDERED
1
 One of Defendants’ Chino-Latino restaurants has been closed since on or about mid-March 2020 and
will likely be closed for the foreseeable future. The other dine-in restaurant is operating on a reduced
scheduled for pick-up and delivery orders only.
Dated: June 26, 2020
       New York, New York
    littler.com
